[Cite as State v. Conn, 2021-Ohio-2727.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ADAMS COUNTY


State of Ohio,                             :      Case No. 20CA1118

        Plaintiff-Appellant,               :

v.                                         :      DECISION AND
                                                  JUDGMENT ENTRY
Justin Conn,                               :

        Defendant-Appellee.                :      RELEASED 8/05/2021

______________________________________________________________________
                            APPEARANCES:

C. David Kelley, Prosecuting Attorney, and Mark R. Weaver and Ryan M. Stubenrauch,
Assistant Prosecuting Attorneys, Adams County Prosecutor’s Office, West Union, Ohio,
for appellant.

Patrick T. Clark and Gregory W. Meyers, Assistant State Public Defenders, Office of the
Ohio Public Defender, Columbus, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     The state of Ohio appeals from a judgment of the Adams County Court of

Common Pleas granting Justin Conn’s motion to suppress evidence. However, the state

did not timely file a Crim.R. 12(K) certification by the prosecuting attorney that the appeal

is not taken for the purpose of delay and that the ruling on the motion has rendered the

state’s proof with respect to the pending charges so weak in its entirety that any

reasonable possibility of effective prosecution has been destroyed. As a result, we lack

jurisdiction to entertain the merits of the appeal. Although the state has moved for leave

to file an amended notice of appeal in an attempt to correct the defect, we cannot allow

amendment of a notice of appeal where jurisdiction is lacking in the first instance.

Accordingly, we dismiss the motion and the appeal for lack of jurisdiction.
Adams App. No. 20CA1118                                                                                      2


                                     I. PROCEDURAL HISTORY

        {¶2}     The Adams County grand jury indicted Conn on one count of aggravated

robbery and one count of having weapons while under disability. Conn pleaded not guilty

and filed a motion to suppress evidence. The trial court conducted a hearing on the

motion, and on July 23, 2020, the court issued a judgment entry granting the motion to

suppress. The next day, the state filed a notice of appeal from that entry stating that “[t]he

attorney for the Plaintiff-Appellant hereby certified [sic] that the judgment herein appealed

is final as defined in R.C. 2505.02 and Civ.R. 54(B), and is authorized by R.C.

2945.67(A).”

                                    II. ASSIGNMENT OF ERROR

        {¶3}     The state assigns one error for our review: “The trial court erred in granting

Defendant-Appellee’s motion to suppress in its judgment entry dated July 23, 2020.”1

                                       III. LAW AND ANALYSIS

        {¶4}     Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. “Courts of appeals shall have such jurisdiction as may be

provided by law to review and affirm, modify, or reverse judgments or final orders of the

courts of record inferior to the court of appeals within the district * * *.” Ohio Constitution,

Article IV, Section 3(B)(2). Our review of the record revealed a jurisdictional issue, and

we ordered the parties to file supplemental briefs regarding it. See generally State v.

Smith, 4th Dist. Highland No. 10CA13, 2011-Ohio-1659, ¶ 3 (“We are required to sua

sponte raise jurisdictional issues when they become apparent”).




1The assignment of error is taken from page i of the state’s appellate brief; the assignment of error is stated
differently on page 4 of the brief.
Adams App. No. 20CA1118                                                                      3


       {¶5}   R.C. 2945.67(A) permits a prosecuting attorney to appeal as a matter of

right any decision of a trial court in a criminal case which grants a motion to suppress

evidence. Crim.R. 12(K) states:

              Appeal by state. When the state takes an appeal as provided by
       law from an order suppressing or excluding evidence, * * * the prosecuting
       attorney shall certify that both of the following apply:

              (1) the appeal is not taken for the purpose of delay;

              (2) the ruling on the motion * * * has rendered the state’s proof
              with respect to the pending charge so weak in its entirety that
              any reasonable possibility of effective prosecution has been
              destroyed * * *.

             The appeal from an order suppressing or excluding evidence shall
       not be allowed unless the notice of appeal and the certification by the
       prosecuting attorney are filed with the clerk of the trial court within seven
       days after the date of the entry of the judgment or order granting the motion.

(Emphasis added.) “As an exception to the general rule that the state may not appeal

orders from criminal prosecutions, Crim.R. 12(K) must be strictly construed.” State v.

Charette, 11th Dist. Portage No. 2012-P-0045, 2012-Ohio-5937, ¶ 14, citing State v.

Bassham, 94 Ohio St.3d 269, 271, 762 N.E.2d 963 (2002).

       {¶6}   In State v. Buckingham, 62 Ohio St.2d 14, 402 N.E.2d 536 (1980), the

Supreme Court of Ohio considered “the conditions under which a Court of Appeals

has jurisdiction to entertain the state’s appeal from a trial court decision in a criminal case

granting defendant’s pre-trial motion to suppress evidence.” Buckingham at 14-15. The

court explained that in State v. Collins, 24 Ohio St.2d 107, 265 N.E.2d 261 (1970), it

“concluded that such a decision is a final order within the meaning of R.C. 2505.02 and

the Ohio Constitution ‘where prosecution is irretrievably foreclosed through the

suppression of evidence.’ ” Id. at 15, quoting Collins at 110. The court also explained
Adams App. No. 20CA1118                                                                    4


that in Collins, “proof that prosecution was ‘irretrievably foreclosed’ emanated from the

state’s representation in oral argument ‘that the deprivation of the use of the evidence

suppressed below rendered it virtually impossible * * * to obtain a conviction * * *.’

” (Omissions in Buckingham.) Id. at 15-16, quoting Collins at 109-110. The court stated:

               Consistent with Collins, [former] Crim.R. 12(J) has now formalized
       the procedure through which the state must represent that prosecution
       would be “irretrievably foreclosed,” by requiring the prosecutor to certify
       “that (1) the appeal is not taken for the purpose of delay; and (2) the granting
       of the motion has rendered the state’s proof with respect to the pending
       charge so weak in its entirety that any reasonable possibility of effective
       prosecution has been destroyed.” Moreover, in State v. Waller (1976), 47
       Ohio St.2d 52, 57, 351 N.E.2d 88, and paragraph two of the syllabus, this
       court held that the time limitation, diligent prosecution and recognizance
       provisions of [former] Crim.R. 12(J), as well as the above certification, are
       valid, mandatory procedural requirements under Section 5(B), Article IV of
       the Ohio Constitution.

(Footnotes omitted.) Id. at 16. Taking Collins and Waller together, the court held that an

appellate court “has jurisdiction to entertain the state’s appeal from a trial court decision

in a criminal case granting defendant’s pre-trial motion to suppress evidence only where

the state has complied with [former] Crim.R. 12(J).” Id. at syllabus and 16. The court

held that in one case before it, the appellate court correctly dismissed the appeal because

the state did not comply with the rule, and in another case, the appellate court erred in

dismissing the appeal because the state did comply with the rule. Id. at 16-17.

       {¶7}   Following Buckingham, this court and other courts of appeals have

dismissed for lack of jurisdiction appeals in which the state failed to comply with the

certification requirement, which is now in Crim.R. 12(K).        State v. Bowlin, 4th Dist.

Highland No. 809, 1993 WL 79281 (Mar. 16, 1993); State v. McKnight, 5th Dist. Richland

No. 07 CA 62, 2008-Ohio-3931; Toledo v. Pryll, 6th Dist. Lucas No. L-12-1015, 2013-
Adams App. No. 20CA1118                                                                   5


Ohio-1593; Cleveland v. Wagner, 8th Dist. Cuyahoga No. 81730, 2003-Ohio-1358

(“Wagner”); State v. Carlucci, 11th Dist. Lake No. 2010-L-143, 2011-Ohio-1164.

       {¶8}   In its supplemental brief, the state “concedes that the required certification

under Crim.R. 12(K) is missing from its notice of appeal” and “that such an omission, if

not corrected, would deprive this Court of jurisdiction to hear this case under Ohio

Supreme Court precedent.” However, the state “asserts that both the Rules of Appellate

Procedure and persuasive case law on the issue permit the State to file and this Court to

accept a motion for leave to amend the notice of appeal to ensure the required certification

language is present.” The state relies on In re Hester, 1 Ohio App.3d 24, 437 N.E.2d

1218 (10th Dist.1981), and State v. Moncrease, 8th Dist. Cuyahoga Nos. 76145, 76146,

and 76147, 2000 WL 377496 (Apr. 13, 2000), to support its position. The state also filed

a motion for leave to file an amended notice of appeal. Citing Wagner, Conn asserts that

the state relies on case law that has been overruled or abrogated. Conn maintains that

the jurisdictional defect cannot be cured because more than seven days have passed

since the date of the entry of the judgment granting the motion to suppress.

       {¶9}   In Hester, the state appealed a juvenile court’s decision granting a motion

to suppress. Hester at 25. The defendant moved to dismiss for lack of jurisdiction

because the state failed to certify, in accordance with Juv.R. 22(F) (which is similar to

Crim.R. 12(K)), that the granting of the motion had rendered proof available to the state

so weak in its entirety that any reasonable possibility of proving the complaint’s

allegations had been destroyed. Id. at 25. The state moved to amend its notice of appeal

and certification to add the appropriate language to the certification. Id. The defendant

opposed the motion, relying on the syllabus in Buckingham and arguing that if the
Adams App. No. 20CA1118                                                                        6


Buckingham court had believed the state’s failure to comply with former Crim. 12(J) “could

have been cured by amendment, the court would have so allowed.” Id. at 25-26.

       {¶10} The Tenth District Court of Appeals found that because Buckingham did not

explain how the state failed to comply with former Crim.R. 12(J), Buckingham could not

be read as the defendant argued. Id. at 26. The court did not “feel that the inadvertent

failure of the state to include all of the proper language within its certification” was an error

that could not be corrected by amendment. Id. It explained: “If this court is empowered

to allow for the amendment of a timely filed notice of appeal, pursuant to [former] App.R.

3(E), so that said notice may comply with [former] App.R. 3(C), we find no reason why a

court of appeals cannot allow the amendment of a timely filed notice of appeal and

certification so that there may be full compliance with [former] Crim.R. 12(J) and Juv.R.

22(F).” (Emphasis sic.) Id. The court observed that if it did not allow the amendment,

“the substantial right of society to the diligent prosecution of those accused of crime * * *

would be adversely affected.” Id. The court held that “[w]here the state has timely filed

a notice of appeal from the granting of a motion to suppress, but has failed to make a

proper certification as required by Juv.R. 22(F), a court of appeals may, pursuant to

[former] App.R. 3(E), allow the amendment of the timely filed notice of appeal and

certification so that there may be full compliance with Juv.R. 22(F).” Id. at syllabus. The

court overruled the defendant’s motion to dismiss and granted the state’s motion to

amend the notice of appeal and certification. Id. at 26.

       {¶11} In Moncrease, the state appealed from an order granting a motion to

suppress, and the Eighth District Court of Appeals observed “that the notice of appeal

originally filed by the state did not include the certification required by [former] Crim.R.
Adams App. No. 20CA1118                                                                      7


12(J).” (Footnote omitted). Moncrease at *1-2. “Three weeks after the original notice

was filed, the state filed an amended notice of appeal, which included the [former] Rule

12(J) certification, but did not obtain prior leave to amend.” Id. Citing Buckingham, the

court acknowledged that the certification “is jurisdictional,” but the court agreed “with the

Hester court that the certification required by [former] Crim.R. 12(J) may be supplied by

amendment.” Id. at *2-3. The court found that “Appellate Rule 3(F) * * * suggests the

timeliness of the notice of appeal is critical, but at least some of the contents of the notice

can be corrected by amendment, with leave of court.” Id. at *2. The court found that “the

certification is necessarily supplied after the judgment, not in it; the timing of the

certification does not affect the timeliness of the appeal.” Id. at *3. The court concluded

the defendants would “not be prejudiced if the state is allowed to amend its notice to

include the [former] Crim.R. 12(J) certification,” granted the state leave to file an amended

notice of appeal, and found it had jurisdiction over the appeal. Id.

       {¶12} We do not find Hester and Moncrease persuasive. In Hester, it appears

that the state timely filed a partial Juv.R. 22(F) certification because the defendant only

argued that the state failed to make one of the two certification statements required by

that rule. See Hester, 1 Ohio App.3d 24, 25, 437 N.E.2d 1218. Although we are not

convinced that the state can complete a partial certification after the seven-day time limit

in Crim.R. 12(K) or Juv.R. 22(F), we are not confronted with that issue here. In this case,

the state did not timely file a certification containing either statement required by Crim.R.

12(K) within the seven-day time limit.

       {¶13} In addition, the Eighth District Court of Appeals has criticized Hester and

implicitly overruled Moncrease. Wagner, 8th Dist. Cuyahoga No. 81730, 2003-Ohio-
Adams App. No. 20CA1118                                                                     8


1358, ¶ 2-4. In Wagner, the city of Cleveland filed a timely notice of appeal from an order

suppressing evidence but failed to timely file a Crim.R. 12(K) certification. Id. at ¶ 1. More

than seven days after the date of the entry of the order, the city moved to amend its notice

of appeal to include the certification. Id. at ¶ 2. The appellate court explained that

“[a]lthough such amendments were allowed in State v. Moncrease and In re

Hester, these opinions cannot be sustained under the syllabus of State v. Buckingham *

* *.” (Footnotes omitted.) Id. at ¶ 2. The appellate court stated:

              The syllabus in Buckingham states that this court has jurisdiction
       over this appeal “only where the state has complied with Crim.R. 12(J)
       [currently Crim.R. 12(K)].” Buckingham does not admit a distinction
       between timely notice and timely certification, but instead requires
       compliance with all provisions of the rule before jurisdiction is obtained.

               Furthermore, Crim.R. 12(K) states that the appeal “shall not be
       allowed unless the notice of appeal and the certification by the prosecuting
       attorney are filed with the clerk of the trial court within seven days after the
       date of the entry of the judgment or order granting the motion.” Nothing in
       App.R. 3(F) can cause the certification to be “filed with the clerk of the trial
       court” within seven days where it was not so filed originally. Even if one
       believed that App.R. 3(A) could overcome Crim.R. 12(K), the requirement
       of filing the certification with the trial court leaves no doubt that it is an
       inseparable part of the notice of appeal under App.R. 3(A). Therefore,
       jurisdiction cannot be obtained without timely certification, and this court
       cannot allow amendment of a notice of appeal where subject matter
       jurisdiction is lacking in the first instance.

(Alteration in Wagner.) Id. at ¶ 3-4. Thus, the court dismissed the appeal. Id. at ¶ 1.

       {¶14} We agree generally with the reasoning in Wagner and conclude that we lack

jurisdiction to allow the state to amend its notice of appeal to include the Crim.R. 12(K)

certification and to consider the merits of this appeal. Crim.R. 12(K) states that an appeal

from an order suppressing evidence “shall not be allowed” unless the state files a notice

of appeal and the required certification with the clerk of the trial court within the seven-

day time limit. App.R. 3(F)(1) authorizes an appellate court to allow the amendment of a
Adams App. No. 20CA1118                                                                         9


notice of appeal “within its discretion” and “upon such terms as are just.” But nothing in

the rule “can cause the certification to be ‘filed with the clerk of the trial court’ within seven

days where it was not so filed originally.” Wagner at ¶ 4. If the state does not comply

with Crim.R. 12(K), we lack jurisdiction to entertain the appeal. See Buckingham, 62 Ohio

St.2d 14, 402 N.E.2d 536, at syllabus. And we cannot allow amendment of a notice of

appeal where jurisdiction is lacking in the first instance. Wagner at ¶ 4.

       {¶15} For the foregoing reasons, we dismiss the motion for leave to file an

amended notice of appeal and dismiss the appeal for lack of jurisdiction.

                                              MOTION DISMISSED. APPEAL DISMISSED.
Adams App. No. 20CA1118                                                                  10


                                   JUDGMENT ENTRY

      It is ordered that the MOTION IS DISMISSED and the APPEAL IS DISMISSED.
Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Adams
County Common Pleas Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.